Citation Nr: 0501782	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision the RO, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and the veteran's disagreement 
with those determinations led to this appeal.  

The RO transferred the case to the Board in April 2004, and 
in May 2004, the veteran's representative filed a motion to 
advance the case on the Board's docket.  Later that month a 
Deputy Vice Chairman of the Board granted that motion.  In 
June 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for additional development.  While 
the case was in remand status, the AMC granted service 
connection for bilateral hearing loss and continued the 
denial of service connection for tinnitus.  In November 2004, 
the AMC issued a supplemental statement of the case 
pertaining to service connection for tinnitus, and that issue 
is now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has notice of the evidence needed to 
substantiate his claim and notice of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence that he has not 
submitted to VA.  

2.  The evidence does not demonstrate that the veteran's 
tinnitus was present in service or is causally related to 
noise exposure in service or any other incident of service.  


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform the 
veteran of which information and evidence, if any, that he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  In addition to the duty to notify, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.   See 38 U.S.C.A. 
§ 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in July 2003, a statement of the case dated 
in September 2003, supplemental statements of the case dated 
in January 2004 and November 2004, and letters in June 2003 
and June 2004, the veteran was provided with the applicable 
law and regulations and given adequate notice as to the 
evidence needed to substantiate his claim and the necessary 
evidence that was not of record.  The June 2003 and June 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if he identified the 
health care providers and provided appropriate release 
authorizations.  Those letters also notified the veteran that 
VA would obtain relevant records from any federal agency, 
which could include medical records from the military and 
from VA health care facilities.  

The Board is satisfied that VA has provided all notice as 
required by the VCAA and as interpreted by the United States 
Court of Appeals for Veterans Claims (Court) in its decisions 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  To the 
extent that any procedural error in the timing of VA's notice 
to the veteran may be found in that it was not until after 
the initial RO decision that VA provided explicit notice to 
the veteran to provide all evidence in his possession, it is 
the judgment of the Board that such error has not harmed the 
veteran.  See 38 U.S.C.A. § 7261(b) (West 2002).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, and the AMC obtained VA examinations 
and a medical opinion regarding the etiology of the veteran's 
tinnitus.  In addition, the AMC has made certain there are no 
outstanding VA treatment records pertinent to the veteran's 
claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that to the extent possible 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no further assistance that might 
substantiate the claim is required.  

Background and analysis

Service medical records show no complaint, finding or 
diagnosis of tinnitus during service.  The Court has noted 
that tinnitus is a ringing, buzzing noise in the ears.  Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995) quoting Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988).  

Although service medical records do not show tinnitus, the 
veteran contends that his current tinnitus is the result of 
the noise to which he was exposed in service.  He points out, 
and his service records confirm, that he was a member of the 
921st Field Artillery Battalion, C Battery and that he served 
in the Asiatic-Pacific Theater in World War II.  The veteran 
states that although he was a mess sergeant, whenever it came 
time to fire the 105 Howitzers, everyone, including him, 
loaded those weapons.  He states that sometimes, they fired 
all night long.  He states that following service he was 
employed by Standard Oil as a fuel distributor and ran a fuel 
truck.  He argues there would not be a reason for that 
occupation to affect his hearing.  

The earliest medical evidence showing complaints of ringing 
and buzzing of the ears is shown in records from Robert 
Sawicki, M.D., dated in November 2001.  At that time, the 
veteran complained of ringing in his ears for about three 
weeks and stated it had been most pronounced over the last 
couple of weeks since he had been given an anti-inflammatory 
medication.  In December 2001, the veteran reported that the 
ringing in both ears, which he had had over the last few 
years, seemed to be worsening, especially when there was 
noise in a room.  

On an audiological evaluation worksheet from Bloomington-
Normal Audiology dated in January 2002, the audiologist noted 
that the veteran gave a history of tinnitus in both ears, 
which he said started when he took Vioxx in December 2000.  
The veteran said that if he stopped taking Vioxx, the 
tinnitus stopped.  He gave a history of noise exposure, both 
occupational and military.  In a letter dated in January 
2002, the audiologist stated that the veteran presented with 
the complaint of tinnitus and suspected hearing loss.  The 
veteran reported having suffered from tinnitus for a period 
of time, but it had become louder recently.  He said that 
more specifically, the tinnitus was louder when he took the 
prescription medicine, Vioxx.  He noted that if he did not 
take the Vioxx, the tinnitus was less bothersome, but still 
present.  

The audiologist noted that the veteran had a history of noise 
exposure, both occupational noise and noise in military 
service.  The audiologist reported audiometry results, which 
revealed high frequency sensorineural hearing loss, 
bilaterally.  She commented that many of the medications that 
the veteran reported he was taking had been known to have 
effects such as tinnitus and dizziness on the auditory 
system.  

In a September 2003 letter to the veteran, a VA audiologist 
noted that she had reviewed hearing tests results that were 
completed at the Central Illinois Hearing Aid Centers and 
that according to a note enclosed with those records, the 
veteran's primary concern was tinnitus.  The audiologist 
noted that his tinnitus was reportedly very resistant to 
treatment, and she said she had no treatment suggestions to 
offer him.  

At a June 2004 VA examination for ear disease, the examiner 
noted that the veteran complained of decreased haring and 
constant bilateral tinnitus, which he said was getting worse.  
The examiner said there were no objective findings of ear 
disease.  He said the disorder caused constant bilateral 
ringing tinnitus.  The diagnosis was bilateral sensorineural 
type hearing loss, most likely from noise exposure in 
artillery.  The examiner referred the veteran to audiology.  

At a VA audiology examination in July 2004, the audiologist 
noted that the veteran's medical records were positive for 
caffeine (chocolate milk), tobacco (pipe smoking), insomnia 
(fatigue), and high blood pressure, all of which were known 
to aggravate tinnitus.  The audiologist noted that the 
veteran reported that he was exposed to loud noise in combat 
in the south Pacific from 1944 to 1945.  He explained that 
although he was officially a mess sergeant, everyone pitched 
in during 24-hour battles and that he fed ammunition to 105 
mm Howitzers during the invasions of the Philippines and 
Okinawa.  He stated that after service he worked in service 
stations and drove a truck.  He indicated that this line of 
work was much less noisy than the field artillery.  He stated 
that he never wore hearing protection and denied any 
recreational noise exposure.  

At the examination, the veteran reported constant, high-
pitched ringing tinnitus, bilaterally.  He said that this 
problem first came on very slightly approximately 30 years 
ago.  He said that at first he heard it only after exposure 
to loud noise, but it eventually became constant.  The 
audiologist stated that during the examination numerous 
attempts were made at conducting a tinnitus match, but the 
veteran was unable to complete the task.  The diagnosis after 
examination was a configuration of hearing loss consistent 
with a history of loud noise exposure.  The audiologist 
stated that it appeared that the veteran had been exposed to 
loud noise in both military and civilian pursuits, but that 
proximity to the 105 mm Howitzers was likely the primary 
culprit.  With respect to the tinnitus, the audiologist noted 
that the veteran was discharged from service nearly 60 years 
ago, but reported the onset of tinnitus to be approximately 
30 years ago.  She said this would be considered too remote 
from the time of service.  She stated additionally that the 
veteran reported that initially he only heard tinnitus after 
being around loud noise, which she said would suggest more 
noise exposure in civilian life than was acknowledged by the 
veteran.  She also stated that based on the veteran's medical 
records, he had numerous lifestyle factors and health issues 
that were know to aggravate tinnitus.  She said it therefore 
appeared less than 50 percent likely that the veteran's 
current tinnitus was attributable to military duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the veteran was exposed to 
acoustic trauma in service and that service connection has 
been granted for bilateral hearing loss, as it has been found 
to be at least as likely as not attributable to noise 
exposure in service.  While the examiner at the VA 
examination for ear disease in June 2004 implied that the 
veteran's tinnitus might be caused by his bilateral 
sensorineural hearing loss, that examiner did not state that 
it was at least as likely as not the case, nor did the 
examiner provide any rationale for the possible connection.  
While this evidence may be viewed as supporting the veteran's 
claim for service connection for tinnitus, it is the judgment 
of the Board that it is outweighed by the opinion of the VA 
audiologist who examined the veteran in July 2004.  

The Board gives greater weight to the opinion of the VA 
audiologist because in her report she noted both the 
veteran's military and occupational history and observed that 
it was not until approximately 30 years after service that 
the veteran first noticed very slight tinnitus.  She further 
noted that he said he first heard the tinnitus only after 
exposure to loud noise, deducing that he was exposed to 
significant noise exposure in civilian life.  As the 
certified audiologist based her opinion on examination of the 
veteran, analysis of his history and review of his medical 
records, the Board finds it to be of great weight of 
probative value, outweighing the probative value of the 
examiner at the ear disease examination.  

The Board is left with the veteran's contention that his 
tinnitus is due to his noise exposure in service.  The Board 
notes, however, that the veteran has not offered medical 
evidence in support of that contention and that he, as a 
layperson without medical training, is not qualified comment 
on medical matters such as etiology of claimed disabilities.  
His opinion is therefore entitled to no weight in the Board's 
decision.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) 

Accordingly, for the reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for tinnitus, and the claim 
must be denied.  


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


